PER CURIAM.
Appellant pled guilty to robbery as charged in count one of an information, and use of a firearm in commission of a felony as charged in count two of the information. He entered a plea of nolo contendere to assault to commit murder in the first degree as charged in a separate information.. Appellant was sentenced to life imprisonment for the robbery, five years for the use of the firearm, and ten years for the assault.
The firearm charged in count two was the one, used by appellant in the commission of the robbery charged in count one of the information, and therefore the two violations were a part of the same criminal act. On authority of Cone v. State, Fla.1973, 285 So.2d 12, the sentence imposed under count two for the use of the firearm is hereby vacated. Otherwise, the judgments and sentences are affirmed.
McNULTY, C. J., and HOBSON and GRIMES, JJ., concur.